Citation Nr: 0311805	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from October 1942 to 
January 1946, from February 1948 to February 1952, and from 
May 1961 to February 1965.  The veteran died in July 1998 and 
the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  The Board remanded the 
appeal to the RO for additional development in February 2001.  

The appellant essentially claims that the veteran's death in 
July 1998 from metastatic lung cancer was due to his exposure 
to mustard gas during active duty.  She is also claiming 
entitlement to Dependents' Educational Assistance.  

The Board is unable to address the merits of the appellant's 
claims because there appear to be records outstanding.  With 
her July 1998 claim for service connection for the cause of 
the veteran's death, the appellant attached a release for 
medical records held by the Bayne-Jones Army Hospital at Fort 
Polk, Louisiana, dated between 1993 and 1998.  These records 
have not been requested or obtained.  Moreover, at the time 
of his death, the veteran was hospitalized at the VA Medical 
Center (VAMC) in Alexandria, Louisiana.  These terminal 
hospitalization records have not been requested or obtained.  
The RO should attempt to obtain these records, because 
although the appellant has the burden of submitting evidence 
in support of her claim, VA must try to obtain pertinent 
evidence possessed by and in control of the Government.  38 
C.F.R. § 3.159(c)(2) (2002); Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With any necessary assistance from 
the appellant, obtain the veteran's 
medical records from the Bayne Jones Army 
Community Hospital, Fort Polk, Louisiana 
dated from 1993 to July 1998.  

2.  Obtain the veteran's medical records 
from the Alexandria VAMC dated from July 
1, 1998 through July 6, 1998 (the date of 
the veteran's death).  This includes any 
and all notes, discharge summaries, 
consultations, and imaging.  

3.  If it is reasonably certain that the 
Bayne-Jones Army Community hospital 
records and/or the terminal records from 
the Alexandria VAMC do not exist or that 
further efforts to obtain these records 
would be futile, write to the appellant 
and: 

(a) identify the records VA was 
unable to obtain;
(b) explain the efforts VA made to 
obtain them; 
(c)  describe any further action VA 
will take regarding the claims 
including, but not limited to, 
advising that VA will decide the 
claims based on the evidence of 
record unless the appellant submits 
the records VA was unable to obtain; 
and 
(d)  advise the appellant that she 
is ultimately responsible of 
providing the evidence.  

4.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).


5.  Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence, and 
discussion of all pertinent regulations.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

